DETAILED ACTION
	This is a non-final rejection in response to application filed 2/27/20. Claims 1-20 are currently pending.
Claim Objections
Claim 15 objected to because of the following informalities: claim 15 depends on itself, it appears to be a typographical error, it is assumed to be dependent on claim 10. Claim 15 also ends in a “,” rather than a “.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tersmette et al. (US 2016/0123178).
	Regarding independent claim 1 and 10 and dependent claims 14 and 15, Tersmette teaches a variable exhaust nozzle 30 for a gas turbine engine 10, the variable exhaust nozzle comprising 
an outer shroud 36 arranged circumferentially about an axis to define an outer boundary surface 50 of an exhaust nozzle flow path, the outer shroud extends axially between a forward axial location and a terminal shroud end, and the outer boundary surface decreases in diameter as the outer shroud extends axially aft from the forward axial location to the terminal shroud end (see figure 2), and 
an inner plug 32 arranged circumferentially about the axis to define an inner boundary surface of the exhaust nozzle flow path, the inner plug extends axially between a nose and a terminal tail end, and the inner boundary surface increases in diameter and then decreases in diameter as the inner plug extends axially aft from the nose to the terminal tail end (see figure 2), 

wherein one of the outer shroud and the inner plug is configured to translate axially relative to the other of the outer shroud  [0033] and the inner plug between an open position in which the outer boundary surface and the inner boundary surface cooperate to cause the variable area region of the exhaust nozzle flow path to converge in area to a first throat A8 located at the terminal shroud end without diverging ([0035-0039] and figures 3 and 4) and a closed position in which the outer boundary surface and the inner boundary surface cooperate to cause the variable area region of the exhaust nozzle flow path to converge in area to a second throat A8 and then diverge in area aft of the second throat, and the second throat is spaced apart axially from the nose of the inner plug and the terminal shroud end (as seen in figure 2).
Regarding dependent claim 2, Tersmette teaches wherein the terminal tail end is located axially aft of the terminal shroud end when the one of the outer shroud and the inner plug is in the open position. As shown in figures 3 and 4, the terminal tail end of the plug 32 is aft of the terminal outer shroud end.
Regarding dependent claim 3, Tersmette teaches wherein the nose of the inner plug (not labeled but shown in figures 2-4) is located axially forward of the terminal shroud end when the one of the outer shroud and the inner plug is in the open position and when the one of the outer shroud and the inner plug is in the closed position (always shown forward of the terminal ends).
Regarding dependent claim 4 and 17, Tersmette teaches wherein a minimum area of the variable area region when the one of the outer shroud and the inner plug is in the open position is greater than a minimum area of the variable area region when the one of the outer shroud and the inner plug is in the closed position [0039].
Regarding dependent claim 5, Tersmette teaches wherein the variable area region of the exhaust nozzle flow path diverges in area aft of the second throat without converging in area aft of the second throat. As seen in figure 2.
Regarding dependent claim 6 and 11, Tersmette teaches wherein the one of the outer shroud and the inner plug is movable relative to the axis between a plurality of positions between the open 
Regarding dependent claim 7 and 12, Tersmette teaches wherein the one of the outer shroud and the inner plug is configured to default to one of the open position and the closed position in response to failure of the actuation controller. It is inherent that there would be a default condition.  The default would be dependent on the flight condition.
Regarding dependent claim 8 and 16, Tersmette teaches wherein the actuation controller is configured to receive a first input indicative that the gas turbine engine is in a take-off mode and to move the one of the outer shroud and the inner plug to the open position [0036] in response to receiving the first input and the actuation controller is configured to receive a second input indicative that the gas turbine engine is in a cruise mode and to move the one of the outer shroud and the inner plug to the closed position in response to receiving the second input [0031].
Regarding dependent claim 9 and 13, Tersmette teaches wherein the inner plug is generally droplet shaped as shown in figures 2-4.
	Regarding independent claim 18, Tersmette teaches a method comprising 
providing an inner plug 32 arranged circumferentially about an axis and an outer shroud 36 arranged circumferentially about the inner plug, the outer shroud having a terminal shroud end, and the inner plug extending axially between a nose and a tail, the inner plug and the outer shroud cooperating to form an exhaust nozzle flow path having a variable area region defined axially between the nose of the inner plug and the terminal shroud end of the outer shroud (see figures 2-4), 
moving at least one of the outer shroud and the inner plug relative to the axis to a first position in which the variable area region converges in area (as shown in figures 3-4), and 
moving the at least one of the outer shroud and the inner plug relative to the axis to a second position in which the variable area region converges and then diverges in area (see figure 2).


Regarding dependent claim 20, Tersmette teaches further comprising providing an actuator controller configured to move the at least one of the outer shroud and the inner plug relative to the axis between the first position and the second position, receiving a first input with the actuator controller indicative of a take-off mode of a gas turbine engine, moving the at least one of the outer shroud and the inner plug relative to the axis to the first position in response to receiving the first input [0036], receiving a second input with the actuator controller indicative of a cruise mode of the gas turbine engine, and moving the at least one of the outer shroud and the inner plug relative to the axis to the second position in response to receiving the second input [0031].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418.  The examiner can normally be reached on 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


/CRAIG KIM/
Primary Examiner
Art Unit 3741